Name: Commission Regulation (EC) No 1000/96 of 4 June 1996 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultry
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31996R1000Commission Regulation (EC) No 1000/96 of 4 June 1996 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultry Official Journal L 134 , 05/06/1996 P. 0009 - 0009COMMISSION REGULATION (EC) No 1000/96 of 4 June 1996 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultryTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry (1), as last amended by Regulation (EC) No 3204/93 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 1538/91 (3), as last amended by Regulation (EC) No 205/96 (4), introduces detailed rules for implementing the marketing standards for poultry; Whereas, in the light of the experience gained, the definition of a capon and the criteria relating to it in Annex IV of Regulation (EEC) No 1538/91 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1538/91 is amended as follows: 1. In Article 1 (1) (a) the third indent is replaced by the following: '- capon: male fowl castrated surgically before reaching sexual maturity and slaughtered at a minimum age of 140 days: after castration the capons must be fattened for at least 77 days.` 2. Annex IV is amended as follows: - the second indent in the second indent of point (c) is replaced by the following: '- 2 m2 per duck or per capon`, - the second indent in the last indent of point (d) is replaced by the following: '- for capons: four weeks`. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1996. For the Commission Franz FISCHLER Member of the Commission